School board votes, 3-2, not to renew
superintendent’s contract
by Megan Schiffres
WEEMS—The Lancaster school board on February 15 voted 3-2 not to
renew its employment contract with district superintendent Dr. Steve
Parker.
During a special called meeting, District 2 member and chairman Audrey
Thomasson, District 3 member Kenya Moody and District 1 member
Katherine Keith voted in favor of a motion made by Thomasson not to
renew the superintendent’s contract. District 5 member Carolyn Young and
District 4 member Joan Gravatt voted against the motion. The board voted
without discussion.
“I am disappointed, but not surprised. Going forward, my family and I
have some decisions to make,” said Parker. “I would also like to thank the
community for their overwhelming support.”
Parker’s contract expires on June 30, 2019.
After the meeting, Young said she voted against the motion because she
had proposed extending the superintendent’s contract one more year, but
her proposal was not considered by the rest of the board. Young also
noted the board’s decision not to renew Parker’s contract was based in
part on a downward trend in his evaluations, although Parker earned a
score of 4.9 out of 5 on his summative performance report by the school
board three months ago, according to Lancaster board of supervisors
member Bob Westbrook.
According to Parker’s attorney, James Thorsen, Young’s statement about
Parker’s performance showing a downward trend is unfounded.
“That’s a false statement, a totally false statement,” said Thorsen. “It’s
unfortunate. Dr. Parker has had excellent performance evaluations this
entire time and the school board knows better than to say that, and their
false statements as well as other retaliatory actions will be dealt with.”
Several members of the school board, including Thomasson, said they
could not legally comment on why they voted not to renew the
superintendent’s contract. However, Thomasson indicated the public does
not have all the information that went into the board’s decision.
“I know a lot of people have seen one evaluation of the superintendent but
there have been ongoing evaluations through the school year that no one
has seen,” Thomasson said.
According to Parker, he is unaware of any unfavorable evaluations of his
performance.
The school board announced plans for Friday’s meeting on Wednesday,
February 13. Approximately 40 people attended.


                              EXHIBIT 1
